Hooper, J.
“It not affirmatively appearing from the allegations of the petition for certiorari (which was a second application, brought within six months from the dismissal of the first) that the first certiorari was *32not dismissed on the merits” (Sheehan v. City Council of Augusta, 8 Ga. App. 539, 69 S. E. 916); and the defendant, who was sued as administrator, having verified the petition for certiorari as an individual, without reference to his representative capacity, and the pauper’s affidavit, signed in an individual capacity, having provided that he was unable to pay the costs or give security, without reference to the solvency or insolvency of the estate which he represented, the court properly refused to sanction the petition for certiorari. See Barfield v. Hartley, 108 Ga. 435 (33 S. E. 1010); Marlow v. Hughes Lumber Co., 92 Ga. 554 (17 S. E. 922); Hawes v. Bank of Elberton, 124 Ga. 567 (52 S. E. 922); Hobbs v. Hunter, 1 Ga. App. 329 (57 S. E. 922); Paulk v. Hawkins, 106 Ga. 206 (32 S. E. 122).
Decided November 16, 1932.
W. A. Dampier, for plaintiff in error.
Blaclcshear & Blaclcshear, contra.

Judgment affirmed.


Broyles, G. J., concurs. MacIntyre, J., not presiding.